Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s amendment will not be entered, as it includes a new combination of limitations not previously considered. Furthermore, Applicant’s amendment would complicate issues in the event of appeal. However, Applicant’s proposed amendment would appear to overcome the rejection under 35 U.S.C. 112(b).
With respect to the proposed amendment and to the extent however that it has been reviewed, Applicant argues that the second CNTs of Kim are located on an entire surface of the first CNTs, as shown in Figures 4 and 8 of Kim. This argument is not found persuasive as Kim depicts the second CNTs as branching off of the first CNTs at specific locations, and hence, an entire surface of the first CNTs are not covered in the second CNTs. Kim depicts gaps between the individual second CNTs, the gaps including regions where the second CNTs are not in contact with the first CNTs. It can even be seen that the bases of the first CNTs include regions where there are not second CNTs.

    PNG
    media_image1.png
    239
    543
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (No second CNTs present in this region)]









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783